PER CURIAM.
'flu: petitioner contends he was denied the effective assistance of counsel at his trial. The record of the Municipal Court shows that Mr. Thomas David entered an appearance for petitioner and does not show that he withdrew. The judgment of the Municipal Court of Appeals affirming petitioner’s conviction appears from its opinion to be based upon the premise that Mr. David was petitioner’s counsel of record at the time of trial. Slaughter v. United States, D.C.Mun.App., 60 A.2d 700. But affidavits ox Mr. David and of Mr. Henry E. Rupp, Assistant Clerk of the Municipal Court, filed in this court, state that before trial Mr. David asked and received the court’s permission to withdraw as petitioner’s counsel.
Mr. Rupp’s affidavit further states that when Mr. David was permitted to withdraw, Mr. Albert Francis Graham advised the Municipal Court that he represented petitioner. But an affidavit of Mr. Graham filed in this court states that he was at no time petitioner’s counsel in this case although he represented petitioner in other cases.
We are of opinion that this case should be remanded to the Municipal Court of Appeals with directions to authorize the trial judge to supplement his statement of proceedings and evidence in this case regarding petitioner’s representation by counsel, if it be incomplete, and to, require that any such supplement be transmitted to the Municipal Court of Appeals. Thereupon the Municipal Court of Appeals should take such action in the case, either by awarding a new trial or otherwise, as it deems warranted.